United States Court of Appeals
                     For the First Circuit


No. 18-1990

                     ANTONIO SANTANA-VARGAS,

                      Plaintiff, Appellant,

                               v.

BANCO SANTANDER PUERTO RICO; SANTANDER FINANCIAL SERVICES, INC.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Carlos R. Paula, with whom Jaime E. Picó-Rodríguez and Labor
Counsels, LLC were on brief, for appellant.
     Alberto J. Bayouth-Montes, with whom Carlos E. George-Iguina
and O'Neill & Borges LLC were on brief, for appellees.


                        January 27, 2020
            KAYATTA,          Circuit     Judge.          Antonio     Santana-Vargas

("Santana"),       a    former   branch        manager    at   Santander    Financial

Services,   claims       that    Santander         Financial   Services     and   Banco

Santander fired him because of his age in violation of the Age

Discrimination in Employment Act of 1967 ("ADEA"), 29 U.S.C. § 621

et seq., and Puerto Rico law.                 The district court granted summary

judgment to the defendants on Vargas's ADEA claim and relinquished

supplemental jurisdiction over his claims under Commonwealth law.

See Santana-Vargas v. Santander Fin. Servs., Inc., No. 15-cv-1521,

2018 WL 9616878 (D.P.R. Sept. 4, 2018) (unpublished opinion).

Santana now appeals the district court decision. For the following

reasons, we affirm.

                                              I.

            We set forth the facts of this case "in the light most

favorable to" Santana.           Del Valle-Santana v. Servicios Legales de

Puerto Rico, Inc., 804 F.3d 127, 128 (1st Cir. 2015).                            Santana

began work as a collections agent at Island Finance in 1986.                         He

received various promotions over the years and ultimately became

a branch manager in 2001.                In March 2006, Santander Financial

acquired    Island       Finance,       and    Santana    became    an   employee     of

Santander     Financial         (and,     according       to   Santana,     of     Banco

Santander).    Santana's success at the company eventually stalled.

Beginning     in       2009    and   continuing          through    2013,   Santana's

supervisors documented his and his branches' underperformance.                       In


                                          - 2 -
March or April 2014, Santana was placed on a six-month performance

improvement plan.     The defendants' reports from May and June of

2014 state that Santana failed to comply with the plan.               He was

fired in August -- before the plan ran its full course.           By that

time, Santana was forty-nine years old and had worked at Island

Finance   or   Santander   Financial    for   twenty-eight   years.      His

replacement was thirty-two.

                                  II.

                                   A.

           Santana offers no direct proof of age discrimination.

Rather, to prove that he was fired on account of his age, he relies

on indirect proof under the so-called McDonnell-Douglas framework.

See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973).

Under that framework, he can make out a prima facie case by showing

that:

           (i) [he] was at least 40; (ii) [his] work was
           sufficient to meet the employer's legitimate
           expectations; (iii) [his] employer took
           adverse action against [him]; and (iv) either
           younger persons were retained in the same
           position upon [his] termination or the
           employer did not treat age neutrally in taking
           the adverse action.


Del Valle-Santana, 804 F.3d at 129–30 (citing Brennan v. GTE Gov't

Sys. Corp., 150 F.3d 21, 26 (1st Cir. 1998)).                To rebut the

presumption of discrimination generated by a prima facie case, the

defendants must then "articulate a legitimate, nondiscriminatory


                                 - 3 -
reason   for    dismissing    the     employee."      Id.    at   130.     If    the

defendants successfully do so, "the presumption vanishes and the

burden shifts once again."          Id.   At that point, Santana must point

to evidence sufficient to show that the defendants' given reason

was pretextual and that age was the true cause of his termination.

Id.

            The district court found that Santana's claim failed at

the first step because he failed to "put forth evidence that he

was complying with the legitimate job performance expectations for

his position."        See Santana-Vargas, 2018 WL 9616878, at *11-12.

"[O]ut of an abundance of caution," the district court also went

on to apply the entire burden-shifting framework in its analysis,

finding that Santana failed at each step.                   Id. at *12-17.        We

review the district court's reasoning de novo.                Murray v. Kindred

Nursing Ctrs. W. LLC, 789 F.3d 20, 25 (1st Cir. 2015).

                                          B.

            The requirement that the plaintiff show he was meeting

the   defendants'      legitimate      performance    expectations        is    "not

particularly onerous."         Meléndez v. Autogermana, Inc., 622 F.3d

46, 51 (1st Cir. 2010) (citing Benoit v. Tech. Mfg. Corp., 331

F.3d 166, 173 (1st Cir. 2003)); see also Vélez v. Thermo King de

Puerto Rico, Inc., 585 F.3d 441, 447 (1st Cir. 2009) ("We have

described      this   prima   facie    showing   as   'modest,'     and    a    'low

standard.'" (quoting Rathbun v. Autozone, Inc., 361 F.3d 62, 71


                                       - 4 -
(1st Cir. 2004) and Zapata-Matos v. Reckitt & Colman, Inc., 277

F.3d   40,   44   (1st   Cir.   2002))).    Whether   the   district   court

correctly found that Santana failed to make this prima facie

showing poses a close question that we need not decide.

             We   instead   take   advantage   of   the   district   court's

caution and assume that Santana has established a prima facie case.

We train our focus on whether a reasonable jury could find pretext.

The defendants clearly advanced a legitimate reason to terminate

Santana: his poor performance documented by over three years of

poor reviews.      And for the reasons set out by the district court,

Santana has failed to show that his poor performance reviews were

pretextual.       See generally Santana-Vargas, 2018 WL 9616878; see

also Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st Cir. 2002)

("[W]hen a lower court accurately takes the measure of a case and

articulates a cogent rationale, it serves no useful purpose for a

reviewing court to write at length.").          We also agree generally

with the district court's analyses of Santana's allegations of

disparate treatment and a hostile work environment (including

possibly biased remarks by higher-ups in the companies and the

deprivation of tools to accomplish business goals).           See Santana-

Vargas, 2018 WL 9616878, at *14–15, *16–18.

             We add only a response to Santana's argument on appeal

that the defendants' decision to let him go before he completed

his six-month performance improvement plan showed pretext.              The


                                    - 5 -
March 2014 letter setting out the plan made clear that Santana

could   lose    his   job   if   he   "fail[ed]     to   comply    [with]    and

successfully surpass" the minimum requirements set forth in the

plan.   The plan neither stated nor implied that Santana could not

be fired until six months had run.             Rather, it pointed to an

expected performance score of 2.65, and stated that he would be

"monitored monthly . . . for a period of six (6) months," warning

that a failure to comply could result in dismissal. Santana signed

that letter on April 4, 2014.         He then promptly failed to meet the

minimum performance requirements in April and May, in each month

rating even less than he had before the plan began.               So it was not

as if Santana was not given a chance to show that he could meet

expectations for six consecutive months.            Rather, he failed from

the outset.      Santana does argue that his branch's "production

numbers" improved in May, June, and July 2014.              But he makes no

argument    that      the   numbers     satisfied    the    plan's     minimum

requirements.      On such a record, we see no reasonable basis for

inferring age discrimination from the fact that the defendants

chose not to overlook his initial and repeated failures.

           Santana      also     points   to   another      employee        whose

performance improvement plan was extended after the first six

months.    But there is no evidence in the record about that other

employee's work, her progress during her improvement plan, or her

history of performance at the company.         Although evidence "that an


                                      - 6 -
employer   has   deviated    inexplicably   from   one   of    its   standard

business    practices,"     can   demonstrate   pretext,      Kouvchinov   v.

Parametric Tech. Corp., 537 F.3d 62, 68 (1st Cir. 2008), Santana

has failed to put forward evidence to establish any real deviation

here.

                                     C.

            The district court declined to exercise supplemental

jurisdiction over Santana's state-law claims given its decision

that the ADEA claims failed.       See Santana-Vargas, 2018 WL 9616878,

at *18.    Although state law claims should often be dismissed when

"the federal claims are dismissed before trial," United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966), "a district

court must exercise 'informed discretion' when deciding whether to

assert supplemental jurisdiction over state law claims," Redondo

Const. Corp. v. Izquierdo, 662 F.3d 42, 49 (1st Cir. 2011) (quoting

Roche v. John Hancock Mut. Life Ins. Co., 81 F.3d 249, 256–57 (1st

Cir. 1996)).     Courts must consider "concerns of comity, judicial

economy, convenience, and fairness."        Id. (citing Roche, 81 F.3d

at 257).

            We have previously found that a district court abused

its discretion in dismissing state-law claims where the case had

been pending for six years, the trial was only four days away, the

discovery that had already been taken was relevant to the state-

law claims, the plaintiff would have faced a significant burden in


                                    - 7 -
shifting to litigate the state-court claims in Spanish instead of

English, and principles of comity did not favor dismissal because

the     state-law     issues      required       only    an    additional       damages

calculation.        Id. at 49–50.        We have also found that a district

court    acted    within    its    discretion      by    continuing       to   exercise

supplemental jurisdiction where "[t]he litigation had matured well

beyond its nascent stages."            Roche, 81 F.3d at 257.

            This litigation was also well beyond its nascent stages,

having been pending for three years by the time it was dismissed.

Although    a    final    trial   date    was     not   yet    set,    discovery    was

complete, presumably largely in English.                      And there is clearly

some substantive overlap between the federal and Commonwealth

claims.         Nevertheless,      the   premise        of    Santana's    continuing

litigation will be that the Commonwealth causes of action are

indeed materially different. And the defendants, who would benefit

most from retention if the differences in the applicable law are

not material, raise no objection to the district court's decision.

All in all, while retention was certainly an option, the district

court did not exceed the outer boundary of its discretion in

declining to exercise continued supplemental jurisdiction.

                                         III.

            For     the    foregoing     reasons,       we    affirm   the     district

court's grant of summary judgment to the defendants and its

dismissal without prejudice of the non-federal claims.


                                         - 8 -